Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 16/832524 with a Response After Final Action filed on 08/23/2022.  Claims 1-6 are subject to review.


Response to Arguments
Applicant’s Argument:  In the remarks, at page 9-10, the Applicant argues in substance that: 

(A)  “Applicant respectfully disagrees in particular, the base station receives an uplink data packet that comprises: 1) a signaling message that requests to establish a PDU session or activate a previously established PDU session; 2) a data forwarding message; and 3) data other than the previous two messages. The base station forwards the signaling message to a control plane device to establish or activate the PDU session and, before the PDU session 1s activated, forwards the data based on the data forwarding message in the same uplink data packet”.
Response:
• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Examiner recommend that applicant’s representative add more explicit language to the claims. Youn explicitly discloses when UE sends a session request message (e.g., a PDU session establishment request message) to a network for a service (i.e., in order to establish a PDU session), a common CNI may check/determine that the session request message has to be transmitted to which network slick (i.e., a non-common CNI) and then transfer the session request message to a corresponding network slice. Then the MMF forwards the received create PDU session request message with a newly allocated the PDU session identity to the SMF at step 903. The MMF makes an association between the SMF ID and the PDU session identity. When an SMF within a non-common CNI generates a session and sends a response message in response to the session request message to an MMF within the common CNI, the MMF may transfer the response message to the UE. When the MMF receives the SM message which requests to establish a new PDU session, the MMF allocates PDU session identity and forwards the SM message with the allocated PDU session identity. A core network instance #2 by using the DNN information in the PDU session request, and forwards the UE's service request for the new service to the CPF-1 in a core network instance #2, which is responsible for session management in CNI #2. Note that this forwarded the PDU session request still contains the information that has been sent by the UE such as the UE usage type, DCN-ID, and service type and/or DNN. An example from Youn (Paragraph 0311 Then the MMF forwards the received create PDU session request message with a newly allocated the PDU session identity to the SMF at step 903. The MMF makes an association between the SMF ID and the PDU session identity)

    Therefore Youn reference teaches the claim limitation as currently presented. 


Examiner’s Note
Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED ALI/Primary Examiner, Art Unit 2468